Per Curiam:

This was an action to recover damages for personal injuries alleged to have been caused by the negligence of the railway company. The jury returned a verdict in favor of the railway company, finding no negligence and no liability. One of the defenses of the company was that plaintiff’s injury was the result of her own negligence. The contention that the plea of contributory negligence by the company is a binding admission of its own negligence is not good. (Light Co. v. Waller, 65 Kan. 514, 70 Pac. 365; Fowler v. Brooks, 65 id. 861, 70 Pac. 600.) The rulings complained of as to the argument of counsel and in charging the jury, and also as to the special findings, afford no reasons for reversal.
The judgment is affirmed.